Citation Nr: 1402341	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, prior to September 29, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1988 to October 1996, January 2003 to October 2003 and November 2004 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a TDIU.  Subsequently, in a May 2011 rating decision, the RO granted a TDIU, effective September 29, 2010.  The issue of entitlement to a TDIU prior to September 29, 2010 remains on appeal.  

On the Veteran's October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  However, in a November 2010 communication, the Veteran withdrew the request for a Board hearing and requested a DRO hearing.  Therefore, the Board finds that the Veteran's request for a hearing before a VLJ has been withdrawn.  See 38 C.F.R. § 20.702(e) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has been unemployable since his February 2007 discharge from service and that his TDIU entitlement should be effective based on the date of his discharge.  Although the Board sincerely regrets the additional delay, remand is required to ensure due process. 

As mentioned above, the Veteran withdrew his request for a hearing before a VLJ in November 2010.  However, the Veteran indicated in November 2010 and again in November 2011 that he wanted a hearing before a DRO at the Regional Office.  A review of the record does not reflect that the Veteran was afforded that DRO hearing and does not appear to reflect that the request was withdrawn.  Therefore, a remand is necessary for the RO provide the requested hearing, if still desired. 

Accordingly, the case is REMANDED for the following action:

1.  Unless the Veteran indicates he no longer desires a hearing before an RO Decision Review Officer, schedule the Veteran for a DRO hearing.  A copy of the letter notifying the Veteran of the date and time to report should be placed in the claims file or electronic file.  If the Veteran withdraws his request, the file should be clearly annotated to reflect such. 

2.  After completion of the above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


